Citation Nr: 0925876	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-41 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chest pain 
disorder, to include consideration as secondary to service 
connected disorders and/or herbicide exposure.  

2.  Entitlement to service connection for a respiratory 
disorder, to include consideration as secondary to service 
connected disorders and/or herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).

The Board previously remanded these claims in December 2006.


FINDINGS OF FACT

1.  A current chest pain disorder was not present until many 
years after service and did not result from any incident in 
service, to include exposure to herbicides, or any service 
connected disorder.

2.  A current respiratory disorder was not present until many 
years after service and did not result from any incident in 
service, to include exposure to herbicides, or any service 
connected disorder.


CONCLUSIONS OF LAW

1.  A current chest pain disorder was not incurred in or 
aggravated by service and is not be related to any service 
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  A current respiratory disorder was not incurred in or 
aggravated by service and is not be related to any service 
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in November 2002 and July 2003 
letters provided to the Veteran before the adjudication of 
his claim.  Moreover, the AMC/RO provided the Veteran further 
notification in July 2007 correspondence and then 
readjudicated the Veteran's claims in response to additional 
evidence submitted by the Veteran and obtained by the VA.  
The VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed, and any defect 
as to the manner and timing of notice provided is harmless.  

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's service treatment, VA 
treatment, private treatment and Social Security 
Administration records have all been obtained.  Additionally, 
the AMC/RO has fully complied with the December 2006 Board 
remand of this matter, and the Veteran has been provided a VA 
examination related to his claim.  Further, the Veteran's 
request for a hearing has been honored and the Board does not 
have notice of any additional relevant evidence which is 
available, but not of record.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claims; 
therefore, no further assistance to the Veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder is 
manifest to a compensable degree within one year after 
separation from service the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran maintains that his current chest pain and 
respiratory disorders are related to his military service.  
Specifically, the Veteran maintains that his reparatory 
disorder is related to his exposure to herbicides in service, 
and that his chest pain disorder is secondary to his service 
connected diabetes mellitus.  Previous rating actions have 
granted the Veteran service connection for diabetes mellitus, 
secondary to herbicide exposure, and cutaneous mastocytosis.  
It is based on these previous grants of service connection 
that the Veteran forms his service connection claims.  

Background

The Veteran's November 1968 enlistment and December 1972 
separation examination note no abnormalities associated with 
the Veteran's (i) lungs and chest, (ii) heart, or (iii) 
vascular system.  A May 1972 service treatment record 
documents the Veteran's complaints of chest tightness; 
however, the Veteran's chest was found to be clear and he was 
diagnosed with a viral respiratory infection.  A June 1972 
service treatment record documents the Veteran's treatment 
for a dermatological condition, but at this time an x-ray was 
taken of the Veteran's chest, which revealed clear lung 
fields and a normal sized heart.  

A January 2000 VA urgent care treatment note is the first 
post service treatment record documenting the Veteran's 
treatment for chest pain.  At this time, the Veteran 
indicated that he experienced "chest pain since 1980."  
After performing a "cardiac workup" on the Veteran, the 
physician diagnosed the Veteran with atypical chest pain.  At 
no time did this physician indicate the Veteran's diagnosis 
was related to his military service, any incident therein or 
any of the Veteran's service connected disorders.  

A January 2001 VA urgent care treatment note also documents 
the Veteran's treatment for chest pain.  The Veteran 
indicated that he experienced constant chest pain for the 
past 20-years.  A physical examination of the Veteran's heart 
demonstrated that both the first and second heart beat were 
heard, with no gallops or murmurs.  Examination of the 
Veteran's lungs revealed bilateral soft breaths with no rales 
or rhonchi.  At this time, the physician entered a diagnosis 
of atypical chest pain and opined that the condition did 
"not appear to be cardiac in nature, from the history as 
well as physical examination, as well as from the labs."  
The physician further indicated that the Veteran did not have 
any cardiac problems at the present time and that a negative 
angiogram in 2000 further made "coronary disease unlikely at 
the present time."  Importantly, the physician failed to 
connect the diagnosed condition to the Veteran's military 
service, herbicide exposure or any service connected 
disorder.

In August 2001, the Veteran sought VA urgent care for his 
chest pain.  During this visit, the Veteran indicated that 
other medical care providers had informed him that he had no 
cardiac disease and the physician noted an EKG taken at this 
time was "completely within normal limits."  Additionally, 
the Veteran's lungs were found to be clear.  Based on his 
medical examination of the Veteran, the physician diagnosed 
the Veteran with musculoskeletal chest pain, secondary to 
costochondritits.  This doctor did not connect the Veteran's 
disorder to his military service, any incident therein, or 
any service connected condition.  

In connection with an unrelated claim, the Veteran was 
provided a November 2001 VA examination.  The Veteran 
indicated that he experienced chest pain since 1969; however, 
the Veteran also indicated "he had cardiac catheterizations 
and stress tests, which [the Veteran stated] were negative."  
An examination of the Veteran's chest revealed that his lungs 
were clear and an x-ray of his chest was negative.  The 
examiner noted the Veteran still had atypical chest pain, but 
after reviewing the Veteran's medical records opined that it 
was very doubtful it was caused by the cardiac status, and 
gave no indication it was considered related to military 
service, any incident therein, any service connected 
disorder, or herbicide exposure.  

A private treatment record, dated in May 2003, also documents 
the Veteran's treatment for chest wall pain.  Medical 
examination of the Veteran's lung volume revealed mild 
restrictive lung disease, most likely secondary to obesity. 

In an effort to assist the Veteran substantiate his claim, he 
was provided a November 2008 VA examination.  At this time, 
the Veteran reported the onset of his disorder 10 years 
previous (1998), and the Veteran indicated that his breathing 
was not normal while he was in the military.  At this time, a 
physical examination of the Veteran revealed regular heart 
rhythm and rate, and mild restriction of the Veteran's lungs.  
After considering the Veteran's account of his disorder, the 
medical evidence of record, and the current physical 
examination, the examiner diagnosed the Veteran with 
restrictive lung disease, likely due to obesity.  The 
examiner further stated that he could not "find any 
pulmonary etiology of [the Veteran's] symptoms other than 
obesity or possible deconditioning."  

Analysis

The Veteran's own opinions that his current chest pain and 
respiratory disorders are related to service are not enough 
to support his claims.  Lay persons, such as the Veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, his opinion alone is insufficient 
to provide the necessary nexus between his current disorders 
and his military service, any service connected disorder, or 
his herbicide exposure.  

Herbicide Exposure

As indicated in the December 2006 Board remand, the Board 
found certain aspects of the Veteran's testimony concerning 
his visitation to the shore Vietnam as supported by the 
record.  The Board found the Veteran's testimony of setting 
foot in Vietnam as credible and consistent with other 
evidence, and presumed the Veteran to have been exposed to 
herbicides.  38 C.F.R. § 3.307.  Regulations stipulate the 
diseases for which service connection may be presumed due to 
herbicide exposure; however, atypical chest pain and mild 
restrictive lung disease are not among those diseases.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Accordingly, the Board 
may not grant the Veteran's service connection claim for 
these disorders on a presumptive basis.  

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Chest Pain Disorder

As it relates to the Veteran's chest pain disorder, the 
significant twenty-eight year gap between the Veteran's 
separation from service and his first post-service treatment 
tends to weigh against the Veteran's claims continuity of 
symptomatology (1972-2000).  See Maxon v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, at this January 2000 VA treatment the Veteran 
placed the onset of this condition ten years prior, which 
would still be eighteen years after his separation from 
service.  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, no medical opinion of record 
provides the necessary nexus between the Veteran's chest pain 
disorder and his military service, any service connected 
disorder, or herbicide exposure.  The Board acknowledges the 
Veteran's multiple diagnoses with atypical chest pain and the 
Veteran's in service treatment for "chest tightness," and a 
viral chest infection.  However, the only opinion related to 
the Veteran's current chest pain disorder is an August 2001 
VA treatment record, which indicates that the Veteran's 
atypical chest is pain secondary to costochondritits.  At no 
time does the physician indicate the Veteran's current 
diagnosis is related to military service, any incident 
therein, any service connected disorder, or herbicide 
exposure.  

It is noted that the November 2008 VA examiner was unable to 
provide any opinion related to the Veteran's chest wall pain 
and recommended that a VA cardiac examination be scheduled 
for the Veteran to further ascertain the etiology of the 
Veteran's disorder; however, the Veteran failed to report for 
the scheduled VA cardiac examination.  As is the case when a 
Veteran fails to report for an examination in conjunction 
with an original claim, "the claim shall be rated based on 
the evidence of record."  38 C.F.R. § 3.655(b).  In this 
case, there is no competent evidence of record linking the 
Veteran's current chest pain disorder to his military 
service, any service connected disorder, or herbicide 
exposure.  Essentially, there is an insufficient basis upon 
which to grant the Veteran's claim, and it is denied.   

Respiratory Disorder

Though the Veteran was diagnosed with a viral chest infection 
in service, he received no further treatment for any other 
condition of this nature, and his separation examination 
revealed no residuals related to this condition.  More to the 
point, the thirty one year period between the time the 
Veteran separated from the military until when he began 
receiving treatment for a respiratory disorder (1972-2003), 
also tends to weigh against the Veteran's claim.  See Maxon 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. 
Cir. 2000).  

As previously noted, the most probative pieces of evidence in 
a claim for service connection are medical treatment records 
and appropriate medical opinions.  As it relates to the 
Veteran's respiratory disorder, no opinion of record provides 
the requisite nexus between the Veteran's current disorder 
and his military service, any service connected disorders, or 
herbicide exposure.  Both a May 2003 private medical 
physician and a November 2008 VA examiner diagnosed the 
Veteran with mild restrictive lung disease, which both 
doctors opined was most likely secondary to the Veteran's 
obesity.  In fact, the November 2008 VA examiner went even 
further, indicating that based on the examinations performed 
there was no pulmonary etiology related to the Veteran's 
symptoms "other than obesity or possible deconditioning."  
Essentially, no medical evidence of record connects the 
Veteran's current respiratory disorder to his military 
service, any service connected disorder, or herbicide 
exposure.  

The greater weight of the evidence contradicts any assertion 
that the Veteran's current respiratory disorder is related to 
his military service, any service connected disorder, or 
herbicide exposure.  As such, a basis upon which to grant 
service connection has not been established and the appeal is 
denied. 

As the preponderance of the evidence is against both the 
Veteran's claims, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for a chest pain disorder, to include 
consideration as secondary to a service connected skin 
disorder and/or herbicide exposure, is denied.

Service connection for a respiratory disorder, to include 
consideration as secondary to service connected disorders 
and/or herbicide exposure, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


